Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing MANAGEMENTS DISCUSSION AND ANALYSIS JUNE 30, 2007 1 This Managements Discussion and Analysis (MD&A) is dated August 20, 2007, and should be read in conjunction with the unaudited financial statements for the six months ended June 30, 2007, the audited financial statements for the year ended December 31, 2006, and the accompanying MD&A for that period. This and other information relating to Genoil Inc. are available on SEDAR at www.sedar.com . BUSINESS OF THE CORPORATION Genoil Inc. is a Canadian company that specializes in hydrocarbon (heavy oil and residue) upgrading and petrochemical technologies, process system optimization, development, engineering, design and equipment supply, installation, start up and commissioning of services to specific oil production, refining and related markets. The Company has also developed bilge water treatment system which has successfully met or exceeded the highest guidelines and standards of the United States Coast Guard and the International Maritime Organizations MEPC Resolution 107 (49) MEP for pollution prevention equipment for ship bilges. The Company currently has 19 full time employees and 4 full time contracted consultants located in three principal offices  Calgary AB, Edmonton AB, and New York, NY. In addition, the Company operates its oil upgrading pilot facility in Two Hills, AB and its sales and marketing operations through a network of commissioned technical sales agents in 36 countries. The Companys securities trade on both the TSX Venture Exchange (Symbol: GNO) and the NASDAQ OTC Bulletin Board (Symbol: GNOLF). The Company has not generated revenues from its technologies to date and has funded its near term operations by way of capital stock private placements and short-term loans. Genoil Hydroconversion Upgrader Genoil is primarily involved in the development and commercial applications of its proprietary heavy oil upgrading technology  the Genoil Hydroconversion Upgrader (GHU®). The GHU® converts sour (high sulphur), heavy hydrocarbon feedstocks into lighter oil with higher quality distillates for conventional refining. The GHU® process uses a hydrogen enrichment methodology based on catalytic hydrogenation and flash separation. The GHU®s unique intellectual property is in its hydroconversion design and mixing devices. A GHU® provides greater mass/heat transfer between hydrogen, crude and catalyst. As a result, hydroconversion can be achieved at mild operating conditions. Sour, acidic, heavy crude and residual by-products are converted into lighter distillates, increasing API (lower gravity), while maximizing denitrogenation, desulphurisation and demetalisation. The upgraded crude product will have higher yields of naphtha, distillates and vacuum gas oil with reduced levels of contaminants such as sulphur, nitrogen and metals. Genoils process is designed specifically to eliminate most of the sulphur from crude feedstocks. Genoil has a US and a Canadian patent for its GHU® process and operates a pilot plant in Two Hills, Alberta. This pilot unit has progressed through the development stage and the costs of commercialization have been expensed. Maxis Oil Water Separator Genoils Maxis product line uses a hydrocyclone system to provide pre-treatment and de-watering of crude emulsions. The flexibility and versatility of the Maxis technology allows this system to be applied in a wide variety of industries and applications. Genoil will continue its product development phase for Maxis and currently has proposals on the table with two major oil companies based on the Maxis technology. Additionally, the Company is beginning to apply its Maxis technology to water purification and environmental cleanup applications. 2 Crystal Oil Bilge Water Separators Genoils Crystal water separator is a compact unit that is able to handle small volumes (from 2 GPM to 20 GPM) using a compartmental process. Genoil has initiated work on the Crystal 3-phase oil-water separation technology. Additionally, Genoil has successfully completed testing on its improved Crystal Sea bilge water separator at Testing Service, Inc. in Salt Lake City, Utah, and has met IMO MEPC 107 (49) resolution and the United States Coast Guard standards, which require bilge water separators to have an effluent discharge of less than 15 ppm impurities for territorial water and less that 5 ppm for discharge into inland waters. In the view of management, the Crystal Sea has advantages over competing models, including a smaller footprint, a simple operating system, no requirement for back washing or flushing with fresh water or sea water, very little use of water and no moving parts, except for a pump. In addition to that, the oil removed using the Genoil bilge cleaner is dry enough and of a quality that it can be reused by other utilities aboard. Having completed US Coast Guard testing, marketing of the Crystal Sea may now enter the US and other global markets. Genoil has started some ground work and a prototype was presented to a major shipping line for possible installation. Management estimates the Crystal Sea bilge cleaner has a potential 50,000 ship market as all ships over 200 tons that ply the international waters may be outfitted with a device of this nature. The Company continues to focus its efforts on securing commercial applications for its heavy oil upgrading and oil-water separation technologies and exploring new avenues in energy related industries. BUSINESS PROSPECTS During the quarter ended June 30, 2007, the Company did not generate any revenue. The Company does not expect to generate revenue or cash flow from its technologies or services in the third quarter of 2007, and possibly beyond. The Company expects revenue and cash flow to be generated in staged phases following the execution of definitive agreements for the design, implementation and procurement of its GHU(GHU®) systems and/or the licensing of its intellectual property. The Corporation has accumulated losses of $49.76 million to date and is not realizing any cash flow as it has not to date attained commercial operations in connection with its various patents and technology rights. Since inception, Genoil has principally been a technology development company. Since 2005, commercialization efforts have been underway for Genoils GHU®. Genoil is marketing its GHU® (and related engineering and design services) to refiners and producers of sour, heavy crude around the world. The Company believes that there is strong market potential for this technology. The continued commercialization of Genoils GHU® represents the next key phase in the Companys growth. ACTIVITIES On April 25 th , 2007 the Company announced that it had entered into a definitive testing agreement with Hebei Zhongjie Petrochemical Group Company Ltd. ("HZ") for testing of their heavy oil at Genoil's pilot plant in Two Hills Alberta. The oil samples of the M180 blend and HZ refining residual oil were shipped to the Genoil Two Hills, Alberta, pilot facility and testing is in progress. The test run will allow Genoil to complete its feasibility study and determine the final catalyst selection, operating conditions and optimization of the Genoil GHU(GHU®) process required to move this project into the Front End Engineering and Design ("FEED") phase. On June 27 th, 2007, the Company announced the closing of the first tranche of a private placement of 3,590,382 units priced at US$ 0.52 for total proceeds to the treasury of US$ 1,867,000. Each unit consists of 1 common share and one warrant exercisable into 0.25 of one common share at a price of US$ 0.78 per share. On July 10, the Company announced the closing of a second tranche of its private 3 placement with the issuance of a further 1,540,000 units as described above for total proceeds to the treasury of US$ 800,800. OVERALL PERFORMANCE As the Company has no sales, cost of sales, discontinued operations or extraordinary items, discussion will focus on expenses and liquidity. SUMMARY OF QUARTERLY RESULTS The following table provides a summary of the Companys key financial performance measures for the quarter ended June 30, 2007 and the four preceding quarters: SELECTED QUARTERLY DATA 2006-Q2 2006-Q3 2006-Q4 2007-Q1 2007-Q2 Working capital (deficiency) (1,688,531) 1,353,684 (92,638) (1,185,888) 2,733 Long term debt 2,224,343 2,145,522 2,157,505 2,222,230 2,231,225 Total assets 5,464,250 7,969,449 6,481,575 5,436,438 6,513,147 Accumulated deficit 34,488,529 41,597,409 43,779,493 45,608,907 49,924,544 Cash flow used in operations 1,149,090 1,014,644 1,401,244 1,120,235 1,040,707 SELECTED EXPENSES 2006-Q2 2006-Q3 2006-Q4 2007-Q1 2007-Q2 Human resources 443,716 353,009 778,675 591,757 673,864 Business development 256,025 246,501 278,995 280,555 259,671 Professional fees 172,684 107,372 346,163 114,836 116,980 Stock-based compensation 1,216,329 1,683,039 1,446 349,850 2,434,987 Human resources include $111,500 in directors fees payable in shares. Business development expense reflects the travel costs as the Company intensifies its marketing efforts in the Middle East, Eastern Europe, China and elsewhere. These expenses are expected to rise in the foreseeable future. The increase in stock-based compensation is a result of options issued to all employees in lieu of salary increases and as an incentive to retain personnel in a very competitive Alberta labour market. Options were also issued to some employees as a bonus in respect of prior services. UNUSUAL ITEMS A vendor balance was written off during the quarter after the statue of limitations ran out on $128,500 in disputed charges relating to 2004. Technology rights acquired through a subsidiary were considered impaired and written off. The rights had a cost of $241,700 and book value of $171,794. Fixed assets with an original cost of $141,470 and a book value of $77,230 related to those rights were also written off. The assets were related to certain oil separation technology that appears to have been superseded by cheaper technologies. This technology is unrelated to our Crystal Sea, Maxis or sand cleaning technologies. 4 LIQUIDITY The Company used $ 1,040,707 of cash in its operations during the quarter. This was financed with a combination of residual cash on the balance sheet from prior private placements and the options exercises as well as short term loans from affiliates of the Company. The Companys operations continue to consume cash. As it has in the past, the Company arranged with and among its affiliates to infuse further funding to support its working capital requirements for the foreseeable future. In April the Company negotiated a six month extension on 78% of the short term convertible notes and accrued interest that was due on April 6, 2007. These notes had an original face value of $760,785, had accrued interest of $46,154 and had 253,595 warrants attached. All the terms of the original agreement remained unchanged except for the term of the notes and warrants being extended with six months. These notes are held by parties related to a director and officer of the Company. The balance of the notes, with an original face value of $208,040, were not extended and are now callable. The 69,346 warrants attached to these notes have expired. The Company has entered into a funding agreement with two parties in case these notes are called. For a period of 12 months, they have committed to lend the Company the required amount on substantially the same terms and conditions that applied to the original notes. One of the parties is an officer and director of the Company. During May, 2007 the Company arranged for a $1 million credit facility with its CEO and Chairman to ensure it has sufficient working capital during the following 12 months. This facility does not bear interest. Instead 600,000 warrants at $0.61 with a term of 12 months were issued to him. On June 28, the Company successfully raised about $2 million in an oversubscribed private placement. The placement was done in two tranches, with the second tranche completed on July 10. In total the Company issued 5,130,382 shares at US$0.52 and 1,282,596 warrants to raise US$2,667,800. The warrants have an exercise price of US$0.78 and a term of three years. The Company is confident that it has sufficient capital to finance its continuing marketing efforts as well as the current test of oil samples provided by Hebei Zhongjie Petrochemical Group Company Ltd. ("HZ") The Companys long term debt, with a redemption value of $5,638,220, matures in 2014 and is non-interest bearing. Genoils business is capital intensive, requiring cash infusions on a regular basis as it seeks to grow, develop and market its technologies. The Company is actively pursuing contracts for its GHU® and as a consequence, the demand for cash will not diminish in the short-run and cash flow is expected to continue to be negative for the foreseeable future. The Company is not expected to be profitable during the ensuing twelve months and therefore must rely on securing additional funds from either issuance of debt or equity financing for cash consideration. The Companys use of cash may increase in the future as it expands operations to meet near term business opportunities. The Company will continue to review the prospects of raising additional debt and equity financing to support its operations until such time that its operations become self-sustaining. 5 While the Company is expending its best efforts to achieve the above plans, there is no assurance that any such activity will generate sufficient funds for operations. COMMITMENTS AND CAPITAL EXPENDITURES The Company currently has no material commitments. OFF-BALANCE SHEET ARRANGEMENTS The Company currently has no off-balance sheet arrangements. RELATED PARTY TRANSACTIONS See Liquidity above for details of funding arrangements made with the Chairman and CEO of the Company. ACCOUNTING POLICIES There were no changes in accounting policies or adoption of new policies during the period. FINANCIAL INSTRUMENTS The Companys financial instruments consist of cash, receivables, accounts payable and accrued liabilities, amount due to related parties, notes payable and convertible debentures. The fair value of the financial instruments other than convertible debentures approximate carrying values due to their short term nature or bearing interest rates that are similar to current market rates. The fair value of the convertible debentures was calculated using discounted cash flow analysis and approximates the carrying value, as the implicit interest rate is similar to current market rates. OUTSTANDING SHARE DATA The following table sets out the number of common voting shares if all convertible securities were converted into shares on August 8, 2007: Number Shares outstanding 231,030,598 Issuable under options 34,765,584 Issuable under warrants 4,978,588 Issuable under convertible notes 13,130,916 284,505,656 EVALUATION OF DISCLOSURE CONTROLS Disclosure controls and procedures are designed to provide reasonable assurance that all relevant information is gathered and reported to senior management, including the Chief Executive Officer (CEO) and Chief Financial Officer (CFO), on a timely basis so that appropriate decisions can be made regarding public disclosure. For the six months ended June 30, 2007 the CEO and CFO have evaluated the effectiveness of the Companys disclosure controls and procedures as defined in Multilateral Instrument 52-109 of the 6 Canadian Securities Administrators and as defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e) and have concluded that such controls and procedures are not effective as a result of material weaknesses in internal controls as discussed below. MANAGEMENT REPORT ON INTERNAL CONTROL Management is responsible for establishing and maintaining adequate internal control over financial reporting of the Company. Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with Canadian generally accepted accounting principles (GAAP). The Company's internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with GAAP, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company's assets that could have a material effect on the financial statements. A material weakness in internal controls is a significant deficiency, or combination of significant deficiencies, that results in more than a remote likelihood that a material misstatement of the financial statements would not be prevented or detected on a timely basis by the Company. We note, however, that a control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues including instances of fraud, if any, have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the controls. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Over time, our control systems may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected and could be material and require a restatement of our financial statements. Management conducted an evaluation of the effectiveness of internal control over financial reporting based on the framework in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this evaluation, management concluded that the Company's internal control over financial reporting was not effective as of June 30, 2007. 7 Due to the Companys size, and its inability to segregate incompatible functions among its employees, there are inherent weaknesses in the Companys internal controls to provide reasonable assurance regarding the reliability of financial reporting. The lack of sufficient personnel has resulted in ineffective segregation of duties that if left unremediated, may not prevent or detect material misstatements to annual or interim financial statements. Accordingly, management has determined that this deficiency constitutes a material weakness. Management and the Board of Directors are currently working on developing compensating controls to mitigate the risk of ineffective segregation of duties. Genoil Inc. will continue to monitor its internal controls and implement appropriate improvements as required. During 2006 and the first two quarters of 2007, the Company, with the assistance of external consultants, has implemented a number of small improvements to its internal control system and plans to continue this process during 2007. RISKS The ability of the Company to continue as a going concern and to realize the carrying value of its assets and discharge its liabilities when due is dependent on the Companys ability to continue to raise the necessary capital to fund the commercialization of its patents and technology rights. There is no certainty that the Company will be able to raise the necessary capital. To date the Company has not achieved commercial operations from its various patents and technology rights. The future of the Company is dependent upon its ability to obtain additional financing to fund the development of commercial operations. The Company has not earned profits to date and there is no assurance that it will earn profits in the future, or that profitability, if achieved, will be sustained. The commercialization of the Companys technologies requires financial resources and there is no assurance that capital infusions or future revenues will be sufficient to generate the funds required to continue the Companys business development and marketing activities. If the Company does not have sufficient capital to fund its operations, it may be required to forego certain business opportunities or discontinue operations entirely. INTEREST RATE RISK The Company is not exposed to significant interest rate price risk due to the short-term maturity of its monetary assets and liabilities and due to the long term convertible debenture not bearing interest. FOREIGN CURRENCY RISK The Company translates the results of its foreign operations into Canadian currency using rates approximating the average exchange rate for the year. The exchange rates may vary from time to time creating foreign currency risk. At June 30, 2007, the Company had certain obligations denominated in U.S. dollars and there were no contracts in place to manage this exposure. The Company had approximately US$17,000 cash on hand, US$21,300 in deposits and US$65,500 included in accounts payable and accrued liabilities, which is subject to foreign exchange fluctuation. FORWARD-LOOKING STATEMENTS 8 Certain statements contained in this MD&A constitute forward-looking statements. These statements relate to future events or the Company's future performance. All statements other than statements of historical fact may be forward-looking statements. Forward-looking statements are often, but not always, identified by the use of words such as seek, anticipate, budget, plan, continue, estimate, expect, forecast, may, will, project, predict, potential, targeting, intend, could, might, should, believe and similar words suggesting future outcomes or statements regarding an outlook. Forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause actual results or events to differ materially from those anticipated in such forward-looking statements. The Company believes the expectations reflected in those forward-looking statements are reasonable but no assurance can be given that these expectations will prove to be correct and readers are cautioned not to place undue reliance on forward-looking statements contained in this MD&A. The forward-looking statements contained in this MD&A are made as of the date hereof and the Company undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except in accordance with applicable securities laws. The forward-looking statements contained in this MD&A are expressly qualified by this cautionary statement. 9
